     Case 2:21-cv-00902-WBS-KJN Document 36 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVOOD KHADEMI,                                    No. 2:21-cv-0902 KJN P
12                      Petitioner,
13          v.                                          ORDER
14   PLACER COUNTY SUPERIOR COURT,
15                      Respondent.
16

17          Petitioner, a state prisoner, proceeds pro se with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On August 19, 2021, petitioner filed a document styled, “9th

19   Circuit Case No. 21-16141, USDC No. 2:21-cv-0902 KJN, “Combined Notice of the Motion to

20   Expedite/Injunctive Relief, and Notice of Motion to Set Aside the Information Based on

21   Discovery Motion 28 U.S.C. § 2255/Extraordinary Writ. . . .” (ECF No. 35 at 1.) The bulk of

22   petitioner’s filing sets forth his arguments concerning the underlying merits of his habeas claims.

23          Petitioner’s filing is unclear. First, petitioner’s appeal No. 21-16141 was dismissed for

24   lack of jurisdiction. (ECF No. 30.) Second, on August 20, 2021, the undersigned recommended

25   that respondent’s motion to dismiss be granted because petitioner’s direct appeal is pending in

26   state court, and this court must abstain from hearing petitioner’s claims under Younger v. Harris,

27   401 U.S. 37 (1971). (ECF No. 34.) Because of Younger, this court is unable to hear the merits of

28   petitioner’s claims at this time. Third, while petitioner references “injunctive relief” in his filing,
                                                        1
     Case 2:21-cv-00902-WBS-KJN Document 36 Filed 08/26/21 Page 2 of 2


 1   he does not make clear what relief he seeks, or the grounds on which he believes such relief is

 2   warranted. Generally, such relief is not available in habeas corpus actions, but also in light of the

 3   pending recommendations, such relief is inappropriate in this action at this time. Petitioner’s

 4   motion is denied without prejudice.

 5            Accordingly, IT IS HEREBY ORDERED that petitioner’s August 19, 2021 motion (ECF

 6   No. 35) is denied without prejudice.

 7   Dated: August 25, 2021

 8

 9

10   /khad0902.den

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
